Citation Nr: 0511295	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  03-07 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a gastrointestinal 
condition.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from June 1940 to September 
1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, that denied an application to reopen a claim for 
service connection for a gastrointestinal condition.  (The RO 
had previously denied a claim for service connection for 
stomach trouble in an unappealed rating decision in May 
1973).  In October 2003, a Decision Review Officer from the 
RO reopened the claim, based on the receipt of new and 
material evidence, but it denied the claim on the merits, on 
de novo review.  The Board concurs with the decision to 
reopen the claim; therefore, the issue before the Board on 
this appeal is for service connection on the merits.

In a January 2004 letter, the veteran also raised two 
additional claims:  he seeks service connection for a heart 
condition, including several heart attacks, claimed as 
secondary to a gastrointestinal condition; and for a total 
disability rating based on individual unemployability due to 
service-connected disabilities.  Those matters have not 
previously been before the RO, and the Board refers them to 
the RO for their consideration in the first instance, as 
appropriate. 


FINDINGS OF FACT

1.  All of the requisite notices and assistance have been 
provided, and all of the evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  The veteran's post-service gastrointestinal condition, 
including peptic ulcer and the need for a partial subtotal 
gastrectomy, was manifested many years after service, and it 
is not related to the veteran's active service or to any 
aspect thereof, including any reports of gastric symptoms 
during service. 

CONCLUSION OF LAW

A gastrointestinal condition was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. 
§§ 1101(3), 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he suffers from residuals of a 
gastrointestinal condition from service that resulted in 
post-service gastrectomy due to a peptic ulcer, as well as 
additional problems.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b); see also 38 C.F.R. § 3.303(d) (2004).

A determination of direct service connection requires (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

Service connection may be presumed where certain chronic 
diseases, to include peptic ulcers, manifest themselves to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. § 1101(3); 38 C.F.R. §§ 3.307, 3.309; 
see also 38 U.S.C.A. §§ 1112, 1113.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

The veteran served on active duty from July 1940 to September 
1945.  His service medical records show hospitalization for 
possible appendicitis that was eventually diagnosed as acute 
gastroenteritis (cause undetermined) in September 1942 He was 
again seen for acute gastroenteritis in January 1944.  He was 
treated for a questionable peptic ulcer and for pylorospasm 
in February 1944; there was mild epigastric tenderness to 
deep palpation of his abdomen.  On X-ray examination, his 
stomach was negative.  The pylorus and first portion of the 
duodenum were moderately spastic, but relaxed on manipulation 
and thought to be negative.  In March 1944, after a period of 
observation, the diagnosis was "no disease."  It was noted 
that both 6- and 24-hour films were made, but that no 
gastrointestinal pathology was seen.  In February 1945, he 
was treated for gastric distress, with cramping pain in his 
abdomen; he denied any previous history.  During 
hospitalization, the condition improved on treatment.  On his 
September 1945 separation examination, it was noted that an 
upper GI series and an X-ray from February 1945 had been 
negative, but that he had become symptomatic again in the 
last week; it was also noted that he had had an onset in 
January 1944, when appendicitis was suspected, but not found.  
The examiner commented that the condition was not expected to 
result in disability.  

On private X-ray examination in July 1947, the stomach was 
essentially normal, except for slight tenderness over the 
lower third of the stomach that could not be accounted for 
radiographically; the duodenal bulb was normal and non-
tender.  The only conclusion was that the veteran probably 
had one or two small diverticula in the sigmoid colon.  On 
barium enema examination that same month, the conclusion was 
a generally hypertonic colon without evident organic 
disturbance.  It was noted that previous films suggested a 
few small diverticula.  

Another private doctor, John L. Saur, M.D., wrote in August 
1947 that he had been treating the veteran for gingivitis 
since February 1946.  The doctor noted that the veteran 
subsequently suffered from generalized gastric distress that 
warranted X-ray examination; the doctor noted that the X-rays 
showed diverticula of the sigmoid and a hypertonic colon.  
The doctor commented that these findings first occurred 
during an in-service hospitalization for the veteran.   

On VA examination in October 1947, the veteran's digestive 
system was described as normal.  On additional VA 
gastroenterological consultation in November 1947, the 
examiner noted the veteran's in-service history of 
gastrointestinal symptoms.  The examiner also noted that the 
veteran had been examined by two private doctors after 
service and that an X-ray from one month earlier had not 
identified any ulcer.  Present symptoms included a burning 
sensation from the epigastrium to the throat, nausea after 
breakfast, and occasional vomiting.  Physical findings were 
negative except for diffuse low abdominal tenderness, highly 
active tendon reflexes, and increased dermographism.  The GI 
series was negative, and gastric analysis was normal after a 
test meal.  The diagnosis was no disease of the 
gastrointestinal tract.  

In 1959, according to the veteran, he underwent removal of 75 
percent of his stomach and all of his duodenum.

In June 1970, the veteran underwent a VA barium enema 
examination, which found the colon to be unremarkable.  On an 
accompanying upper GI series, there was a reference to the 
prior subtotal resection of the stomach; at the time of the 
upper GI series, there was no evidence of retention or 
marginal ulceration.  

In March 2002, a private doctor specializing in 
gastroenterology, Sheldon J. Getzug, M.D., wrote that he had 
first treated the veteran in December 1966 with a history of 
gastric resection for peptic ulcer disease in 1960.  Dr. 
Getzug noted the veteran's in-service hospitalizations for 
gastric distress from 1942 to 1945, including a February 1944 
upper GI series showing a spastic pylorus and first portion 
of the duodenum.  He also wrote as follows:

Although no specific mention is made of a 
diagnosis of peptic ulcer, his symptoms certainly 
were compatible with ulcer or gastritis and he was 
treated with the program of antacids that was in 
vogue at that time.

There does, therefore, seem to be data 
corroborating his story of the onset of symptoms 
while in the service in the 1940's.

Dr. Getzug reprised the exact same letter in June 2002.

The veteran currently has residuals of an ulcer; the 
condition is stable, as diagnosed on a May 2003 examination 
conducted for the VA.  The examiner also noted that the 
condition did not affect the veteran's functional status and 
did not cause significant malnutrition or anemia.  

In a July 2003 independent medical opinion, a non-VA doctor 
(Lilian Chang, M.D.) opined that the veteran's ulcers with 
resultant gastric resection were more likely than not 
unrelated to his active service.  The doctor reviewed and 
discussed the veteran's in-service and post-service medical 
records.  In arriving at her conclusion, she wrote as 
follows:

According to the medical records presented, there 
was no radiographic evidence of peptic ulcer 
disease in the 1940s.  It was stated in a letter 
by Dr. [Getzug] dated June 3, 2002 that an upper 
GI series performed on February 28, 1944 showed a 
spastic pylorus and first portion of the duodenum, 
but there was no mention of any ulcers at that 
time.  Again, an upper GI series performed on July 
17, 1947 revealed no abnormalities.  The veteran 
received a complete gastrointestinal evaluation on 
November 17, 1947 by Dr. Hussar, who documented 
that "no disease of the gastrointestinal tract 
was found."  In addition, the veteran was also 
diagnosed with diverticula of the sigmoid and a 
hypertonic colon, according to a lower GI series.  
It is likely that his gastrointestinal disturbance 
or symptoms are secondary to his lower 
gastrointestinal condition and not secondary to 
his upper gastrointestinal condition.  Given the 
lack of evidence that this veteran's abdominal 
condition in the service was related to the peptic 
ulcer disease, this veteran's current ulcer 
condition with resultant gastric resection is more 
likely than not unrelated to his military service.

In February 2004, the veteran submitted various medical 
treatises, including several written in German (and partially 
translated by the RO).  Despite the veteran's assertions, 
there does not appear to be any indication in any of the 
articles or the translated portions thereof that bears any 
relevance to the issue of whether the veteran's in-service 
gastric symptoms were related to his post-service symptoms, 
including any peptic ulcer, and the eventual gastrectomy many 
years after service.  

The veteran testified before the Board in February 2005 about 
the continuity of his symptoms since service and about the 
nature of his gastrointestinal problems at the present time.  

Upon review of this evidence, the Board concludes that that 
there was evidence of gastric symptomatology during the 
veteran's service.  However, all of the in-service evidence 
and the evidence from immediately after service indicates 
that there was no ulceration or other disease.

The Board has also considered the evidence from many years 
after the veteran's active service, including the Dr. 
Getzug's letters from 2002 that suggest a relationship 
between in-service symptoms and the veteran's post-service 
condition.  

However, the Board must also consider the independent medical 
opinion from Dr. Chang.  This independent medical opinion 
concluded the post-service problems were most likely 
unrelated to the in-service symptoms and findings.  Although 
this might appear to involve two competing opinions (a 
favorable one from dr. Getzug and an unfavorable one from an 
independent expert, Dr. Chang), on closer inspection, the 
Board finds that Dr. Chang's opinion should be given greater 
weight.  Dr. Chang's opinion specifically cites and discusses 
all of the relevant evidence from the veteran's service and 
immediately post-service.  Dr. Getzug's opinion does not 
appear to involve a thorough consideration of all of the 
available evidence.  And of great significance, Dr. Chang's 
opinion distinguishes between problems related to an upper 
gastrointestinal condition and problems attributable to a 
lower gastrointestinal condition.  Dr. Getzug's opinion does 
not differentiate between these two aspects.  

In sum, the weight of the credible evidence demonstrates that 
the veteran's post-service gastrointestinal condition was 
manifested years after the veteran's active service, not 
within his active service or within one year after separation 
from service.  Since the preponderance of the evidence is 
against the veteran's claim, the "benefit-of-the-doubt" 
rule is not for application, and the claim must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Veterans Claims Assistance Act of 2000

The Board has also considered whether VA has complied with 
the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5103 & 5107 (West 2002), which was signed 
into law on November 9, 2000, and its implementing 
regulations.  38 C.F.R. § 3.159 (2004).  These changes 
enhanced the notification and assistance duties of the VA to 
claimants.  

The provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date.  A 
claimant must be given notice in accordance with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) before an initial 
unfavorable decision is issued.  Under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1), upon receipt of a complete or 
substantially complete application, the VA must notify the 
claimant and any representative of any information and any 
medical or lay evidence not previously provided to the VA 
that is necessary to substantiate the claim; this notice 
requires the VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which 
portion the VA will attempt to obtain on the claimant's 
behalf.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini, supra.  

In this case, the initial unfavorable decision was made in 
June 2001, that is, after the date of the VCAA's enactment on 
November 9, 2000.  However, even under Pelegrini, the notices 
regarding the veteran's claim informed him of the bases for 
the relevant decisions, what types of evidence would be 
needed, and how the evidence would be secured.  The Board 
also concludes that any defect that may exist with regard to 
the timing of the VCAA notice to the veteran was harmless 
because of the extensive, thorough, and informative notices 
provided to him throughout the adjudication of the claim.  
The VA has informed the veteran of all applicable laws and 
regulations, what types of evidence are needed to support his 
claim, who is responsible for securing items, and the need 
for any other evidence that the veteran may have in his 
possession.  

The VA's thorough notices of all matters required by the VCAA 
and its regulatory progeny throughout this adjudication have 
cured any defects involving notice of the provisions of the 
VCAA or the timing of such notice.  The RO sent the veteran 
correspondence in April 2001, April 2002, and January 2004; a 
statement of the case in January 2003; and a supplemental 
statements of the case in October 2003 and August 2004.  The 
correspondence and adjudicative documents also discussed 
specific evidence and the particular legal requirements 
applicable to the veteran's claim.  Taken together, all of 
these documents discussed the evidence considered and the 
pertinent laws and regulations, including provisions of the 
VCAA and the reasons for the RO's decision.  There can be no 
harm to the veteran, as the VA has made all efforts to notify 
and to assist the veteran with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the more general 
notice of the need for any evidence in the veteran's 
possession.  Thus, the VA has satisfied its "duty to 
notify" the veteran.

In addition, the VA has obtained all relevant evidence 
identified by the veteran.  Thus, the VA has complied with 
all duties to assist the veteran in securing relevant 
evidence.  

The Board finds that the VA has satisfied both the notice and 
duty to assist provisions of the law.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  


ORDER

Service connection for a gastrointestinal condition is 
denied.



	                        
____________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


